In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, Jose Nunez appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated October 3, 1994, which granted the petition.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the appellant’s contention, the extensive testimony adduced by the petitioner established that exhaustive searches of the petitioner’s files and records disclosed that no policy of insurance had ever been issued to the appellant. This evidence clearly sufficed to overcome the single document presented by the appellant as proof of coverage, and the appellant failed to come forward with any additional evidence that he had been insured by the petitioner. Accordingly, we discern no basis in the record for disturbing the Supreme Court’s determination that no insurance coverage existed in this case (see, Matter of American Tr. Ins. Co. [Glaude], 208 AD2d 376; Matter of Allstate Ins. Co. [Holmes], 173 AD2d 260; Matter of Nationwide Ins. Co. [Dye], 170 AD2d 683; Matter of Aetna Cas. & Sur. Co. v Dixon, 121 AD2d 256; Matter of State Farm Mut. Auto. Ins. Co. v Yeglinski, 79 AD2d 1029). Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.